DETAILED ACTION
This is a corrected notice of allowance.  The numbering of the prior claims was in error and have been renumbered (renumbered claims 7 and 8 were missing; a total of 13 claims are allowable instead of 15).  All remaining aspects of the prior notice of allowance (04/06/2022) remain the same.  
This action is response to communication:  amendment/arguments filed on 03/03/2022.
Claims 1-3, 6-11, 14, 15, 21, and 23 are currently pending in this application after Examiner’s Amendment.  See below.  
No new IDS has been filed.
  
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Van Ness (39,865) on 03/23/2022.

The application has been amended as follows: 

Claim 1.  An apparatus comprising:
a sensor to produce a stream of sensor data;
an analytics mechanism;
a decryption engine; and
a trusted execution environment (TEE) including a plurality of keys for data security, wherein the apparatus is to:
exchange keys with a host server to establish one or more secure communication channels between the apparatus and a TEE of a host server,
receive an encrypted algorithm, wherein the apparatus is to receive the encrypted algorithm from the host server via the one or more secure communication channels, wherein the encrypted algorithm is an encrypted machine learning model,
decrypt the encrypted algorithm with the decryption engine to generate a decrypted algorithm,
process the stream of sensor data with the analytics mechanism utilizing the decrypted algorithm to generate metadata,
perform encryption and integrity protection of the metadata utilizing a key from the TEE for the sensor, and sign the metadata utilizing a private key for the analytics mechanism to generate a signature, and
	transfer the encrypted and integrity protected metadata and the signature to the host server via the one or more secure communication channels.
 
	
Claim 9.  One or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving a stream of sensor data at an edge device from a sensor
exchanging keys with a host server to establish one or more secure communication channels between the edge device and a trusted execution environment (TEE) on the host server, the edge device including a TEE including the keys for data security; 
receiving an encrypted algorithm, the encrypted algorithm being received from the host server via the one or more secure communication channels, wherein the encrypted algorithm is an encrypted machine learning model; 
decrypting the encrypted algorithm with a decryption engine to generate a decrypted algorithm;
processing the stream of sensor data at the edge device with an analytics mechanism utilizing the decrypted algorithm to generate metadata;
performing encryption and integrity protection of the metadata utilizing a key from the TEE for the sensor, and signing the metadata utilizing a private key for the analytics mechanism to generate a signature; and
transferring the encrypted and integrity protected metadata and the signature to the host server via the one or more secure communication channels.
Claims 16-20 are cancelled.  
Claim 22 is cancelled. 

Allowable Subject Matter
Claims 1-3, 6-11, 14, 15, 21, and 23 are allowed.
The following is an Examiner’s statement of Reasons for Allowance:
Applicant's arguments/amendments submitted on 03/23/2022 have been considered and are persuasive in light of the arguments and claim amendments.  Also, please see amendment above. Therefore, the previously filed claim rejections have been withdrawn.  The record is clear; therefore, no reason for allowance is necessary.
According to MPEP 1302.14 (I): “In most cases, the Examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provisio of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b).  Thus, when the Examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary." 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495